Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  160958-9                                                                                                    Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  DENISHIO JOHNSON,                                                                                      Megan K. Cavanagh
            Plaintiff-Appellant,                                                                         Elizabeth M. Welch,
                                                                                                                       Justices
  v                                                                  SC: 160958
                                                                     COA: 330536
                                                                     Kent CC: 14-007226-NO
  CURT VANDERKOOI, ELLIOT BARGAS,
  and CITY OF GRAND RAPIDS,
             Defendants-Appellees.
  _________________________________________/
  KEYON HARRISON,
           Plaintiff-Appellant,
  v                                                                  SC: 160959
                                                                     COA: 330537
                                                                     Kent CC: 14-002166-NO
  CURT VANDERKOOI and CITY OF GRAND
  RAPIDS,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 21, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether fingerprinting constitutes a search for
  Fourth Amendment purposes; (2) if it does, whether fingerprinting based on no more than
  a reasonable suspicion of criminal activity, as authorized by the Grand Rapids Police
  Department’s “photograph and print” procedures, is unreasonable under the Fourth
  Amendment; and (3) whether fingerprinting exceeds the scope of a permissible seizure
  pursuant to Terry v Ohio, 392 US 1 (1968). The total time allowed for oral argument
  shall be 40 minutes: 20 minutes for the appellants, and 20 minutes for appellee City of
  Grand Rapids. MCR 7.314(B)(1).

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2021
         t0223
                                                                                Clerk